WALLER, Circuit Judge.
The question involved here is the reappraisal value for redemption purposes of the farm of appellant, who was adjudged a bankrupt under Section 75, subsection s, of the Bankruptcy Act, 11 U.S.C.A. § 203, subsection s.
At the hearing before the Conciliation Commissioner, pursuant to Sec. 203, sub. s (3), four real estate men of San Antonio testified at the instance of appellee as to the value of the land. Appellant offered no testimony whatsoever as to value — not even his own. Objections as to technical qualifications as well as the accuracy of the witnesses were numerous. While all of the testimony may not have come from highly trained expert witnesses and their testimony may not have been exact in all respects, nevertheless, their testimony was relevant for whatever weight the Court deemed it to be worth. It cannot be said that the finding is without substantial and competent support in the record. The fact that the Commissioner and the Court below considered other evidence appearing in the record in the bankruptcy case on the question of value does not require a reversal.
Judgment of the Court below is affirmed.